 


109 HR 2867 IH: Steel Industry National Historic Site Act
U.S. House of Representatives
2005-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2867 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2005 
Mr. Doyle introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To establish the Steel Industry National Historic Site in the State of Pennsylvania. 
 
 
1.Short titleThis Act may be cited as the Steel Industry National Historic Site Act.
2.Findings and purposes
(a)FindingsThe Congress finds the following:
(1)Certain sites and structures in the Commonwealth of Pennsylvania symbolize in physical form the heritage of the steel industry of the United States.
(2)Certain buildings and other structures in the Commonwealth of Pennsylvania are nationally significant historical resources, including the United States Steel Homestead Works, the Carrie Furnace complex, and the Hot Metal Bridge.
(3)Despite substantial efforts for cultural preservation and historical interpretation by the Commonwealth of Pennsylvania and by individuals and public and private entities in the Commonwealth, these buildings and other structures may be lost without the assistance of the Federal Government.
(b)PurposesThe purposes of this Act are to ensure the preservation, interpretation, visitor enjoyment, and maintenance of the nationally significant historical and cultural sites and structures described in subsection (a) for the benefit and inspiration of present and future generations.
3.Steel Industry National Historic Site, Pennsylvania
(a)EstablishmentThe Steel Industry National Historic Site is hereby established as a unit of the National Park System in the Commonwealth of Pennsylvania.
(b)Description
(1)Inclusion of certain propertySubject to paragraph (2), the historic site shall consist of the following properties, each of which relate to the former United States Steel Homestead Works, as depicted on the map entitled Steel Industry National Historic Site, dated November 2003, and numbered 80,000:
(A)The historic location of the Battle of Homestead site in the borough of Munhall, Pennsylvania, consisting of approximately 3 acres of land, including the pumphouse and water tower and related structures, within the property bounded by the Monongahela River, the CSX railroad, Waterfront Drive, and the Damascus-Marcegaglia Steel Mill.
(B)The historic location of the Carrie Furnace complex in the boroughs of Swissvale and Rankin, Pennsylvania, consisting of approximately 35 acres of land, including blast furnaces 6 and 7, the ore yard, the cast house, the blowing engine house, the AC power house, and related structures, within the property bounded by the proposed southwesterly right-of-way line needed to accommodate the Mon/Fayette Expressway and the relocated CSX railroad right-of-way, the Monongahela River, and a property line drawn northeast to southwest approximately 100 yards east of the AC power house.
(C)The historic location of the Hot Metal Bridge, consisting of the Union railroad bridge and its approaches, spanning the Monongahela River and connecting the mill sites in the boroughs of Rankin and Munhall, Pennsylvania.
(2)Availability of mapThe map referred to in paragraph (1) shall be available for public inspection in an appropriate office of the National Park Service.
(c)Acquisition of propertyTo further the purposes of this section, the Secretary of the Interior may acquire, only by donation, property for inclusion in the historic site as follows:
(1)Any land or interest in land with respect to the property identified in subsection (b)(1).
(2)Up to 10 acres of land adjacent to or in the general proximity of the property identified in such subsection, for the development of visitor, administrative, museum, curatorial, and maintenance facilities.
(3)Personal property associated with, and appropriate for, the interpretation of the historic site.
(d)Private property protectionsNothing in this Act shall be construed—
(1)to require any private property owner to permit public access (including Federal, State, or local government access) to the private property; or
(2)to modify any provision of Federal, State, or local law with regard to public access to or use of private property.
(e)AdministrationThe Secretary of the Interior shall administer the historic site in accordance with this Act and the provisions of law generally applicable to units of the National Park System, including the Act of August 25, 1916 (16 U.S.C. 1 et seq.), and the Act of August 21, 1935 (16 U.S.C. 461 et seq.).
(f)Cooperative agreements
(1)In generalUntil such time as the Secretary of the Interior has acquired the property identified in subsection (b)(1), as depicted on the map referred to in such subsection, the Secretary may enter into a cooperative agreement with any interested individual, public or private agency, organization, or institution to further the purposes of the historic site.
(2)Contrary purposesAny payment made by the Secretary pursuant to a cooperative agreement under this subsection shall be subject to an agreement that conversion, use, or disposal of the project so assisted for purposes contrary to the purpose of the historic site, as determined by the Secretary, shall result in a right of the United States to reimbursement of all funds made available to such a project or the proportion of the increased value of the project attributable to such funds as determined at the time of such conversion, use, or disposal, whichever is greater.
(g)Technical assistanceThe Secretary of the Interior may provide technical assistance to any person for—
(1)the preservation of historic structures within the historic site; and
(2)the maintenance of the natural and cultural landscape of the historic site.
(h)General management plan
(1)PreparationNot later than three years after the date on which funds are first made available to carry out this Act, the Secretary of the Interior shall prepare a general management plan for the historic site that will incorporate or otherwise address substantive comments made during the consultation required by paragraph (2).
(2)ConsultationThe Secretary shall prepare the general management plan in consultation with—
(A)an appropriate official of each appropriate political subdivision of the Commonwealth of Pennsylvania that has jurisdiction over all or a portion of the lands included in the historic site;
(B)an appropriate official of the Steel Industry Heritage Corporation; and
(C)private property owners in the vicinity of the historic site.
(3)Submission of plan to CongressUpon the completion of the general management plan, the Secretary shall submit a copy of the plan to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives. 
 
